Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

August 12, 2010

BANC OF AMERICA SECURITIES LLC

      As Representative of the Initial Purchasers

c/o Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Warner Chilcott Company, LLC, a limited liability company
organized in Puerto Rico, and Warner Chilcott Finance LLC, a Delaware limited
liability company (each, an “Issuer” and together, the “Issuers”), propose to
issue and sell to Banc of America Securities LLC (“BAS”) and the other several
Initial Purchasers named in Schedule A (the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $750,000,000 aggregate principal amount of the Issuers’ 7 3/4% Senior Notes
due 2018 (the “Notes”). BAS has agreed to act as the representative of the
several Initial Purchasers (the “Representative”) in connection with the
offering and sale of the Securities (as defined below).

The Securities will be issued pursuant to an indenture, to be dated as of
August 20, 2010 (the “Indenture”), among the Issuers, the Guarantors (as defined
below) and Wells Fargo Bank, National Association, as trustee (the “Trustee”).
Securities will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Issuers, the Trustee and the
Depositary.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of August 20, 2010 (the “Registration Rights
Agreement”), among the Issuers, the Guarantors and the Initial Purchasers,
pursuant to which the Issuers and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Issuers with terms
substantially identical to the Securities (the “Exchange Securities”) to be
offered in exchange for the Securities (the “Exchange Offer”) and (ii) a shelf
registration statement pursuant to Rule 415 of the Securities Act relating to
the resale by certain holders of the Securities, and in each case, to use their
best efforts to cause such registration statements to be declared effective. All
references herein to the Exchange Securities and the Exchange Offer are only
applicable if the Issuers and the Guarantors are in fact required to consummate
the Exchange Offer pursuant to the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes will
initially be fully and unconditionally guaranteed (the “Guarantees”) on a senior
unsecured basis, jointly and severally by Warner Chilcott plc (“Parent”) and the
other entities listed on Schedule B hereof as “Guarantors” (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”

The Issuers understand that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agree that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Issuers have prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated August 12, 2010 (the “Preliminary
Offering Memorandum”), and have prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated August 12, 2010 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

-2-



--------------------------------------------------------------------------------

All references in this Agreement to financial statements and schedules and other
information that are “contained,” “included,” “disclosed,” “described,”
“referenced,” “set forth” or “stated” in the Preliminary Offering Memorandum or
the Final Offering Memorandum (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that are incorporated by reference in the Preliminary Offering
Memorandum or the Final Offering Memorandum, as the case may be.

The Issuers hereby confirm their agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Issuers and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and the initial resale by them to each Subsequent Purchaser in the manner
contemplated by this Agreement and the Offering Memorandum to register the
Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Issuers,
their affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”) or any person acting on any of their behalf (other than
the Initial Purchasers, as to whom the Issuers make no representation or
warranty) has, directly or indirectly, solicited any offer to buy or offered to
sell, or will, directly or indirectly, solicit any offer to buy or offer to
sell, in the United States or to any United States citizen or resident, any
security which is or would be integrated with the sale of the Securities in a
manner that would require the Securities to be registered under the Securities
Act. None of the Issuers, their Affiliates or any person acting on any of their
behalf (other than the Initial Purchasers, as to whom the Issuers make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Issuers, their Affiliates or any person acting on any of their behalf (other
than the Initial Purchasers, as to whom the Issuers make no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Issuers and their Affiliates and
any person acting on their behalf (other than the Initial Purchasers, as to whom
the Issuers make no representation or warranty) has complied and will comply
with the offering restrictions set forth in Regulation S.

 

-3-



--------------------------------------------------------------------------------

(c) Eligibility for Resale Under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Issuers in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.

(e) Issuer Additional Written Communications. The Issuers have not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Issuers or
their agents and representatives pursuant to clause (iii) of the preceding
sentence (each, an “Issuer Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Issuer Additional Written Communication made in
reliance upon and in conformity with information furnished to the Issuers in
writing by any Initial Purchaser through the Representative expressly for use in
any Issuer Additional Written Communication.

(f) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum, when they were filed with the Commission, conformed in all
material respects to the requirements of the Exchange Act, and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; any further documents so filed and incorporated by
reference in the Offering Memorandum or any further amendment or supplement
thereto, when filed with the Commission, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

-4-



--------------------------------------------------------------------------------

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Issuers and the Guarantors.

(h) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Issuers
and the Guarantors, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the rights and remedies of creditors or by general equitable principles and
except as rights to indemnification may be limited by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Notes to be
purchased by the Initial Purchasers from the Issuers have been duly authorized
for issuance by the Issuers and sale pursuant to this Agreement and the
Indenture and, at the Closing Date, will have been duly executed by the Issuers
and, when authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Issuers, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture. The
Exchange Notes have been duly and validly authorized for issuance by the
Issuers, and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Issuers, enforceable against the
Issuers in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws relating to or affecting enforcement of the rights and
remedies of creditors or by general principles of equity and will be entitled to
the benefits of the Indenture. The Guarantees of the Notes on the Closing Date
and the Guarantees of the Exchange Notes have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.

 

-5-



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Issuers and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Issuers and the Guarantors and will constitute a
valid and binding agreement of the Issuers and the Guarantors, enforceable
against the Issuers and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles.

(k) Description of the Securities and the Indenture. The statements set forth in
the Offering Memorandum under the captions “Description of Notes” and “Exchange
Offer; Registration Rights” insofar as they purport to constitute a summary of
the terms of the Securities, the Indenture and the Registration Rights Agreement
or describe the provisions of the laws and documents referred to therein, are
accurate, complete and fair.

(l) No Material Adverse Change. None of the Parent or any of its subsidiaries
has sustained since the date of the latest audited financial statements of the
Parent included or incorporated by reference in the Offering Memorandum
(exclusive of any amendment or supplement thereto) any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, in each case other than as set forth or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto); and, since the respective dates as of which information is
given in the Offering Memorandum (exclusive of any amendment or supplement
thereto), there has not been any change in the capital stock or long-term debt
of Parent or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, shareholders’ equity or results
of operations of Parent and its subsidiaries otherwise than as set forth or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

(m) Independent Accountants. PricewaterhouseCoopers LLP, who have audited
certain financial statements of the Parent and its subsidiaries included in the
Offering Memorandum, and have audited the Parent’s internal control over
financial reporting and management’s assessment thereof, are independent public
accountants as required by the Securities Act.

(n) Financial Statements. Except as disclosed in the Pricing Disclosure Package,
the financial statements included in the Offering Memorandum present fairly the
financial position of Parent and its consolidated subsidiaries as of the dates
shown and its results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis.

(o) Pro Forma Financial Statements. Except as disclosed in the Pricing
Disclosure Package, the pro forma financial statements (including the notes
thereto) and the other pro forma financial information included in the Offering
Memorandum (i) comply as to form in all material respects with the applicable
requirements of Regulation S-X

 

-6-



--------------------------------------------------------------------------------

promulgated under the Exchange Act, (ii) have been prepared in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements, and (iii) have been properly computed on the bases described
therein; subject to the limitations stated therein, the assumptions used in
preparing the pro forma financial statements and other pro forma financial
information included in the Offering Memorandum provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts.

(p) Organization and Good Standing of Parent, the Issuers and Their
Subsidiaries. Each of Parent, the Issuers and their subsidiaries has been duly
organized and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its organization, with power and authority (corporate,
partnership or limited liability company, as applicable) to own its properties
and conduct its business as described in the Offering Memorandum and, in the
case of the Issuers and the Guarantors, to enter into and perform its
obligations under each of this Agreement, the Registration Rights Agreement, the
Securities, the Exchange Securities and the Indenture in each case to the extent
it is party thereto. Each of Parent, the Issuers and each subsidiary is duly
qualified as a foreign company or corporation, limited partnership or limited
liability company, as applicable, for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to be so qualified or in good standing would not individually
or in the aggregate have a material adverse effect on the financial position,
shareholders’ equity or results of operations of Parent and its subsidiaries,
taken as a whole (a “Material Adverse Effect”).

(q) Capitalization. At June 30, 2010, on a consolidated basis, after giving pro
forma effect to the issuance and sale of the Securities pursuant hereto, Parent
would have had an authorized capitalization as set forth in the Offering
memorandum under the caption “Capitalization.” All of the issued shares of
capital stock of the Parent have been duly and validly authorized and issued and
are fully paid and non-assessable; all of the issued and outstanding capital
stock of each subsidiary of Parent has been duly authorized and validly issued
and is fully paid and nonassessable; and except as described in the Offering
Memorandum, the capital stock of each subsidiary is owned by Parent, directly or
through subsidiaries, is owned free from liens, encumbrances and defects, except
for liens, encumbrances or defects that would not individually or in the
aggregate have a Material Adverse Effect.

(r) No Conflicts; No Consents Required. The execution, delivery and performance
of this Agreement, the Registration Rights Agreement and the Indenture by the
Issuers and the Guarantors, and the issuance and delivery of the Securities and
the consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of

 

-7-



--------------------------------------------------------------------------------

trust, loan agreement or other agreement or instrument to which Parent or any of
its subsidiaries is a party or by which Parent or any of its subsidiaries is
bound or to which any of the property or assets of Parent or any of its
subsidiaries is subject, and (ii) will not result in any violation of (A) the
provisions of the charter, bylaws or other similar constitutive documents of
Parent or any subsidiary or (B) any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over any of Parent
or any of its subsidiaries or any of their properties, except in the case of
(i) and (ii) (B) for any breach or violation that would not individually or in
the aggregate have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the execution, delivery and
performance of this Agreement, the Registration Rights Agreement or the
Indenture by the Issuers and the Guarantors, or the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except for
(A) such as have been obtained under the Securities Act or as may be required in
connection with the registration of Exchange Securities and (B) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Notes by the Initial Purchasers.

(s) No Violation or Default. None of Parent, the Issuers or any of their
subsidiaries is (A) in violation of its respective charter, bylaws or other
constitutive document or (B) in default in the performance of any obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which Parent, the Issuers or
any of their subsidiaries is a party or by which any of them may be bound,
except, in the case of clause (B), for defaults that would not individually or
in the aggregate have a Material Adverse Effect.

(t) No Material Actions or Proceedings. Other than as set forth in the Offering
Memorandum, there are no legal or governmental proceedings pending to which
Parent or any of its subsidiaries is a party or of which any property of Parent
or any of its subsidiaries is the subject which would reasonably be expected to
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Issuers’ and the Guarantors’ knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

(u) Intellectual Property Rights. Parent and its subsidiaries own, possess,
license or have other rights to use all material patents, patent applications,
trademarks, copyrights, service marks, trade names, trade secrets, know-how,
confidential information, proprietary information and other intellectual
property necessary to conduct the business now operated by them in all material
respects (collectively, “Intellectual Property”), except as disclosed in the
Pricing Disclosure Package. With respect to Intellectual Property, except as
described in the Pricing Disclosure Package, to the knowledge of Parent, the
Issuers and their subsidiaries (A) there is no infringement by third parties of
any such Intellectual Property that would have a Material Adverse Effect;
(B) there is no pending or threatened action, suit, proceeding or claim by
others challenging the rights of Parent or any of its subsidiaries in or to such
Intellectual Property that would reasonably

 

-8-



--------------------------------------------------------------------------------

be expected to have, individually or in the aggregate, a Material Adverse
Effect; (C) there is no pending or threatened action, suit, proceeding or claim
by others challenging the validity or scope of such Intellectual Property that
if determined adversely to Parent or any of its subsidiaries would have a
Material Adverse Effect; (D) there is no pending or threatened action, suit,
proceeding or claim by others that Parent or any of its subsidiaries infringes
or otherwise violates any patent, trademark, copyright, service mark, trade
secret or other proprietary right, information or material of others that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (E) there is no patent or patent application that contains
claims that dominate or may dominate any Intellectual Property referred to in
the Pricing Disclosure Package or that is necessary for the conduct of the
business of Parent or its subsidiaries or that interferes with the issued or
pending claims of any such Intellectual Property, except as would not have a
Material Adverse Effect; and (F) there is no prior invention that may render any
patent held by Parent or its subsidiaries invalid or any patent application
submitted by Parent or any of its subsidiaries unpatentable which prior
invention has not been disclosed to the relevant patent and trademark
authorities, except as would not have a Material Adverse Effect. The statements
contained in the Pricing Disclosure Package relating to Intellectual Property
under the headings “Risk Factors—Risks Relating to Our Business—If generic
products that compete with any of our branded pharmaceutical products are
approved and sold, sales of our products may be adversely affected,” “—Our
trademarks, patents and other intellectual property are valuable assets and if
we are unable to protect them from infringement or challenges, our business
prospects may be harmed,” “—Recent legal and regulatory requirements could make
it more difficult for us to obtain new or expanded approvals for our products,
and could limit or make more burdensome our ability to commercialize our
approved products” and “—Delays and uncertainties in clinical trials or the
government approval process for new products could result in lost market
opportunities and hamper our ability to recoup costs associated with product
development,” and under “Business—Our Principal Products” and “—Patents,
Proprietary Rights and Trademarks,” insofar as such statements and other
references summarize legal matters, agreements, documents or proceedings, are
accurate and fair summaries in all material respects of such legal matters,
agreements, documents or proceedings.

(v) All Necessary Licenses, Permits, etc. Parent and its subsidiaries possess
all licenses, permits, certificates and other authorizations from, and have made
all declarations and filings with, all governmental authorities, presently
required or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now or
proposed to be conducted as set forth in the Offering Memorandum (“Permits”),
except where the failure to obtain such Permits would not individually or in the
aggregate have a Material Adverse Effect; Parent and its subsidiaries have
fulfilled and performed all of their respective obligations with respect to such
Permits and no event has occurred which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder of any such Permit except, in each case,
as would not individually or in the aggregate have a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(w) Title to Properties. Parent and each of its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such liens, encumbrances or defects as
are described in the Offering Memorandum or such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Parent and its subsidiaries; and any
real property and buildings held under lease by Parent and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by Parent and its subsidiaries.

(x) Tax Law Compliance. Parent and its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns, and have paid all
taxes shown as due thereon except where the failure to so file such returns or
pay any such amounts shown as due would not individually or in the aggregate
have a Material Adverse Effect; and other than tax deficiencies which Parent or
any of its subsidiaries are contesting in good faith and for which Parent or its
subsidiaries have provided adequate reserves, there is no tax deficiency that
has been asserted in writing against Parent or its subsidiaries that would
individually or in the aggregate have a Material Adverse Effect.

(y) Issuers and Guarantors Not an “Investment Company.” Neither Issuer nor any
Guarantor is and, after receipt of payment for the Securities, will not be an
“investment company”, as such term is defined in the Investment Company Act of
1940, as amended.

(z) No Price Stabilization or Manipulation. None of the Issuers or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Issuers or the Guarantors to
facilitate the sale or resale of the Securities.

(aa) Solvency. Parent is, and immediately after the Closing Date will be,
Solvent on a consolidated basis. As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(bb) Parent’s Accounting System. Parent maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by Parent’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance

 

-10-



--------------------------------------------------------------------------------

with generally accepted accounting principles. Parent’s internal control over
financial reporting is effective, and Parent is not aware of any material
weaknesses in its internal control over financial reporting. Since the date of
the latest audited financial statements of Parent included in the Offering
Memorandum, there has been no change in the internal control over financial
reporting of Parent that has materially affected, or is reasonably likely to
materially affect, such internal control over financial reporting.

(cc) Disclosure Controls and Procedures. Parent maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that comply with the requirements of the Exchange Act; such disclosure
controls and procedures have been designed to ensure that material information
relating to Parent and its subsidiaries is made known to Parent’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.

(dd) Regulations T, U, X. Neither the issuance, sale and delivery of the
Securities nor the application of proceeds thereof by the Parent as described in
the Offering Memorandum will violate Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System.

(ee) Compliance with and Liability Under Environmental Laws. Except as disclosed
in the Pricing Prospectus or except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, none of Parent or
any of its subsidiaries (A) is noncompliant with or in violation of any law,
statute, rule, regulation, decision, judgment, order, binding agreement, permit,
license or approval of or with any governmental agency or body or any court,
domestic or foreign, relating to the use, management, disposal or release of
hazardous or toxic substances or wastes or relating to pollution or the
protection of the environment or human health or relating to exposure to
hazardous or toxic substances or wastes (collectively, “Environmental Laws”),
(B) owns, leases or operates any real property or facility at, under or in which
any hazardous or toxic substances or wastes are present in an amount or form
that is reasonably likely to lead to liability under or a violation of
Environmental Laws, (C) has any liability for investigation, response or
remediation relating to any on-site or off-site release, discharge or disposal
of hazardous or toxic substances or wastes, or (D) has received any claim,
request for information, or notice of liability or investigation arising under,
relating to or based upon any Environmental Laws, and none of Parent, the
Issuers or any of their subsidiaries is aware of any pending or threatened
notice, claim, proceeding or investigation which might lead to liability under
Environmental Laws.

(ff) No Unlawful Contributions or Other Payments. None of Parent, the Issuers or
any of their subsidiaries nor, to the knowledge of the Issuers and the
Guarantors, any director, officer, agent, employee or affiliate of Parent, the
Issuers or any of their subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other

 

-11-



--------------------------------------------------------------------------------

property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and Parent, the Issuers, their
subsidiaries and, to the knowledge of the Issuers and the Guarantors, their
affiliates have conducted their businesses in compliance in all material
respects with the FCPA and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance in all material respects therewith.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

(gg) No Conflict with Money Laundering Laws. The operations of Parent, the
Issuers and their subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Parent, the Issuers or any of their subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Issuers and the Guarantors, threatened.

(hh) No Conflict with OFAC Laws. None of Parent, the Issuers or any of their
subsidiaries nor, to the knowledge of the Issuers and the Guarantors, any
director, officer, agent, employee or affiliate of Parent, the Issuers or any of
their subsidiaries is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Issuers will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(ii) Regulation S. The Issuers, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Issuers and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. Parent is a “reporting issuer,” as defined in Rule 902
under the Securities Act.

(jj) No Stamp, Registration, Documentary or Other Taxes. No stamp, registration,
documentary or other issuance or transfer taxes or duties, including interest
and penalties, are payable in Ireland or Puerto Rico upon or in connection with
(i) the issuance and sale of the Securities by the Issuers to the Initial
Purchasers in accordance with the terms of this Agreement and the resale and
delivery of the Securities by the Initial

 

-12-



--------------------------------------------------------------------------------

Purchasers to subsequent purchasers thereof in accordance with the terms of this
Agreement and in each case effected through the facilities of DTC with the
Initial Purchasers and subsequent purchasers holding such Securities through DTC
or (ii) the execution, delivery and performance of this Agreement by the Issuers
and the Initial Purchasers.

Any certificate signed by an officer of any Issuer or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Issuers or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Issuers agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Notes, and, subject to the
conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Issuers the aggregate principal amount of Notes
set forth opposite their names on Schedule A, at a purchase price of 97.75% of
the principal amount thereof payable on the Closing Date, in each case, on the
basis of the representations, warranties and agreements herein contained, and
upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Notes in global form to
be purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Cahill Gordon & Reindel LLP (or such other place as may be agreed to
by the Issuers and BAS) at 9:00 a.m. New York City time, on August 20, 2010 (the
time and date of such closing are called the “Closing Date”).

(c) Delivery of the Securities. The Issuers shall deliver, or cause to be
delivered, to BAS for the accounts of the several Initial Purchasers
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depositary, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as BAS may
designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Issuers that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

 

-13-



--------------------------------------------------------------------------------

(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

(e) Certain Agreements of the Initial Purchasers. Each Initial Purchaser,
severally and jointly, agrees not to prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, other than the Pricing
Disclosure Package, the Final Offering Memorandum, any Issuer Additional Written
Communication and those approved by Parent in advance in writing or those that,
if this offering of Securities were registered under the Securities Act, would
not result in Parent being required to file with the Commission under Rule
433(d) such writing as a free writing prospectus that otherwise would not be
required to be so filed by Parent, but for the action of the Initial Purchaser.

SECTION 3. Additional Covenants. Each of the Issuers and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Issuer Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Issuers will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum. The Issuers will not amend or supplement the Pricing Disclosure
Package or the Final Offering Memorandum prior to the Closing Date (other than
the filing with the Commission of any document that will be incorporated by
reference therein) unless the Representative shall previously have been
furnished a copy of the proposed amendment or supplement at least two business
days prior to the proposed use or filing, and shall not have objected to such
amendment or supplement. Before making, preparing, using, authorizing, approving
or distributing any Issuer Additional Written Communication, the Issuers will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Issuers
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply

 

-14-



--------------------------------------------------------------------------------

with all applicable law. If, prior to the completion of the placement of the
Securities by the Initial Purchasers with the Subsequent Purchasers, (i) any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Offering Memorandum, as then amended or
supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or (ii) it is necessary to amend or supplement the
Final Offering Memorandum to comply with law, the Issuers and the Guarantors
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof), furnish at their own expense to the Initial
Purchasers, such amendments or supplements to the Final Offering Memorandum as
may be necessary so that the statements in the Final Offering Memorandum as so
amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

The Issuers hereby expressly acknowledge that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum amendment or supplement referred to in
this Section 3.

(c) Copies of the Offering Memorandum. The Issuers agree to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. The Issuers shall cooperate with the Representative and
counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. None of the Issuers nor any of the
Guarantors shall be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.

(e) Use of Proceeds. The Issuers shall apply the net proceeds from the sale of
the Securities sold by them in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Issuers shall cooperate with the Initial Purchasers and
use their best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. At any time when Parent is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Issuers shall furnish, at their
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

 

-15-



--------------------------------------------------------------------------------

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Issuers and the Guarantors will not,
without the prior written consent of the Representative (which consent may be
withheld at the sole discretion of the Representative), directly or indirectly,
sell, offer, contract or grant any option to sell, pledge, transfer or establish
an open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
debt securities of the Issuers or the Guarantors or securities exchangeable for
or convertible into debt securities of the Issuers or the Guarantors (other than
as contemplated by this Agreement and to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when Parent is not
subject to Section 13 or 15 of the Exchange Act and any Securities or Exchange
Securities remain outstanding, the Issuers will furnish to the Representative
and, upon request, to each of the other Initial Purchasers: (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Issuers containing the balance sheet of the Issuers as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Issuers’ independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Issuers with the Commission, the Financial Industry Regulatory Authority
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Issuers mailed generally to holders of their
capital stock or debt securities (including the holders of the Securities), if,
in each case, such documents are not filed with the Commission within the time
periods specified by the Commission’s rules and regulations under Section 13 or
15 of the Exchange Act.

(j) No Integration. The Issuers agree that they will not and will cause their
affiliates (but excluding any Initial Purchasers, as to which no representation
is made) not to make any offer or sale of securities of the Issuers of any class
if, as a result of the doctrine of “integration” referred to in Rule 502 under
the Securities Act, such offer or sale would render invalid (for the purpose of
(i) the sale of the Securities by the Issuers to the Initial Purchasers,
(ii) the resale of the Securities by the Initial Purchasers to Subsequent
Purchasers or (iii) the resale of the Securities by such Subsequent Purchasers
to others) the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof or by Rule 144A or by Regulation S
thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Issuers agree that
they will not and will not permit any of their affiliates (as defined in Rule
144 under the Securities Act but excluding any Initial Purchasers, as to which
no representation is made) or any other person acting on their behalf (other
than the Initial Purchasers, as to which no covenant is given) to (i) solicit
offers for, or offer or sell, the Securities by

 

-16-



--------------------------------------------------------------------------------

means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Issuers will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(l) No Restricted Resales. The Issuers will not, and will not permit any of
their controlled affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes that have been reacquired by any of them other than
pursuant to Rule 144A or in a registered transaction under the Securities Act.

(m) Legended Securities. Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Issuers or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Issuers and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Issuers’ and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, (v) all filing fees, attorneys’ fees and expenses incurred
by the Issuers, the Guarantors or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) all fees
and expenses (including reasonable fees and expenses of counsel) of the Issuers
and the Guarantors in connection with the performance by the Issuers and the
Guarantors of their respective other obligations under this Agreement and
(ix) all expenses incident to the “road show” for the offering of the
Securities. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

 

-17-



--------------------------------------------------------------------------------

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Issuers and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Issuers of
their covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of (i) PricewaterhouseCoopers LLP, the independent
registered public accounting firm for the Issuers, and (ii) Deloitte & Touche
LLP, the independent registered public accounting firm for the PGP Business, a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representative, covering the financial
information in the Pricing Disclosure Package and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 5 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded Parent, the Issuers or any of their subsidiaries or any of
their securities or indebtedness by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

(c) Opinion of Counsel for the Issuers, Parent and Guarantors. On the Closing
Date the Initial Purchasers shall have received the favorable opinion of
(i) Davis Polk & Wardwell LLP, special United States counsel for the Issuers,
Parent and the Delaware Guarantors listed on Schedule B, dated as of such
Closing Date, the form of which is attached as Exhibit A and (ii) local counsel
listed on Exhibit B hereto for each jurisdiction set forth therein, dated as of
such Closing Date, in form and substance substantially similar to the opinions
delivered by such counsel in connection with the Credit Agreement to be dated
August 20, 2010 among the parties to the Credit Agreement dated October 30, 2009
(other than in respect of collateral and with such changes as are appropriate to
reflect difference in the transactions).

 

-18-



--------------------------------------------------------------------------------

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by an executive officer of each Issuer
and each Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Issuers and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) the Issuers have complied with all the agreements and satisfied all the
conditions on their part to be performed or satisfied at or prior to the Closing
Date.

(f) Indenture; Registration Rights Agreement. The Issuers and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Issuers and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

(g) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Issuers at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Issuers to perform any agreement herein or to comply with any provision hereof,
the Issuers and the Guarantors agree to reimburse the Initial Purchasers,
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably

 

-19-



--------------------------------------------------------------------------------

incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Issuers and each of the Guarantors, on the other hand,
hereby agrees to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Issuers, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUERS THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT,

 

-20-



--------------------------------------------------------------------------------

(b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUERS IF THE ISSUERS SO REQUEST),
(2) TO THE ISSUERS OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND,
IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Issuers for any losses, damages or liabilities
suffered or incurred by the Issuers, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Issuers and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Issuers), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Issuer Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or

 

-21-



--------------------------------------------------------------------------------

alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Issuers by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Issuer Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto).

(b) Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each Issuer,
each Guarantor, each of their respective directors and each person, if any, who
controls any Issuer or any Guarantor within the meaning of the Securities Act or
the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which any Issuer, any Guarantor or any such director or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Initial Purchaser), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Pricing
Supplement, any Issuer Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Issuers by such Initial
Purchaser through the Representative expressly for use therein; and to reimburse
any Issuer, any Guarantor and each such director or controlling person for any
and all expenses (including the fees and disbursements of counsel) as such
expenses are reasonably incurred by any Issuer, any Guarantor or such director
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Issuers and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representative have
furnished to the Issuers expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the fifth paragraph, the third sentence of the
seventh paragraph and the tenth and eleventh paragraphs under the caption “Plan
of Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability under this
Section 8. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all

 

-22-



--------------------------------------------------------------------------------

other indemnifying parties similarly notified, by written notice delivered to
the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party). Upon receipt of
notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Issuers and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses (or actions in respect thereof), claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Issuers, and the total discount and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate initial offering price of the Securities. The
relative fault of the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged

 

-23-



--------------------------------------------------------------------------------

untrue statement of a material fact or omission or alleged omission to state a
material fact or any such inaccurate or alleged inaccurate representation or
warranty relates to information supplied by the Issuers and the Guarantors, on
the one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Issuers, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of any Issuer or any Guarantor, and each person, if any, who controls
any Issuer or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Issuers and the
Guarantors.

The remedies provided for in Sections 8 and 9 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any indemnified
person at law or in equity.

SECTION 10. Termination of This Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Issuers
if at any time: (i) trading or quotation in any of Parent’s securities shall
have been suspended or limited by the Commission or by the Nasdaq Stock Market
or trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited; (ii) a general banking
moratorium shall have been declared by any of federal or New York State
authorities; (iii) a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) there shall have
occurred any outbreak or escalation of hostilities involving the United States
or the declaration by the United States of a national emergency

 

-24-



--------------------------------------------------------------------------------

or war; or (v) the occurrence of any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iii), (iv) or (v) in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) any Issuer or any Guarantor to any Initial
Purchaser, except that the Issuers and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Issuers, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, rights of contribution, agreements, representations, warranties and
other statements of the Issuers, the Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any Initial Purchaser, any Issuer,
any Guarantor or any of their partners, officers or directors or any controlling
person, as the case may be, and will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile: (212) 378-2530

Attention: James J. Clark

 

-25-



--------------------------------------------------------------------------------

If to the Issuers or the Guarantors:

Warner Chilcott Company, LLC

Warner Chilcott Finance, LLC

100 Enterprise Drive

Rockaway, NJ 07866

Facsimile: (973) 442-3310

Attention: General Counsel

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5111

Attention: Michael Kaplan

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by BAS on behalf of the Initial Purchasers,
and any such action taken by BAS shall be binding upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

-26-



--------------------------------------------------------------------------------

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”) as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints Warner Chilcott (US), LLC as its authorized agent to
receive service of process or other legal summons for purposes of any Related
Proceeding that may be instituted in any Specified Court.

(c) Waiver of Immunity. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

(d) Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers could purchase
U.S. dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given. The obligations of the
Issuers and each Guarantor in respect of any sum due from them to any Initial
Purchaser shall, notwithstanding any judgment in any currency other than U.S.
dollars, not be discharged until the first business day, following receipt by
such Initial Purchaser of any sum adjudged to be so due in such other currency,
on which (and only to the extent that) such Initial Purchaser may in accordance
with normal banking procedures purchase U.S. dollars with such other currency;
if the U.S. dollars so purchased are less than the sum originally due to such
Initial Purchaser hereunder, the Issuers and each Guarantor agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Initial
Purchaser against such loss. If the U.S. dollars so purchased are greater than
the sum originally due to such Initial Purchaser hereunder, such Initial
Purchaser agrees to pay to the Issuers and the Guarantors (but without
duplication) an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.

 

-27-



--------------------------------------------------------------------------------

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Issuers for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 8 and 9 hereof shall at all times be
effective and shall survive such termination. In any such case either the
Initial Purchasers or the Issuers shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Issuers and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Issuers and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Issuers and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Issuers, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Issuers and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Issuers and the
Guarantors on other matters) or any other obligation to the Issuers and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Issuers and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Issuers and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

-28-



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuers, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Issuers and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Issuers and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

-29-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Issuers the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, WARNER CHILCOTT COMPANY, LLC, as issuer By:  

/s/ Max Torres

  Name:   Max Torres   Title:  

V.P. and General Manager

Business Operations, Puerto Rico

and Treasurer

WARNER CHILCOTT FINANCE LLC, as issuer By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   Secretary of Warner Chilcott Company, LLC
its managing member WARNER CHILCOTT PLC, as Guarantor By:  

/s/ Roger M. Boissonneault

  Name:   Roger M. Boissonneault   Title:   Chief Executive Officer GALEN
(CHEMICALS) LIMITED, as Guarantor By:  

/s/ Roger M. Boissonneault

  Name:   Roger M. Boissonneault   Title:   Director WARNER CHILCOTT
INTERMEDIATE (IRELAND) LIMITED, as Guarantor By:  

/s/ Donnan Hurst

  Name:   Donnan Hurst   Title:   Director

 

-30-



--------------------------------------------------------------------------------

WARNER CHILCOTT HOLDINGS COMPANY
III, LIMITED, as Guarantor By:  

/s/ Robert Whiteford

  Name: Robert Whiteford   Title:   Director  

/s/ Alain Heinz

  Name: Alain Heinz   Title: Manager   For:  

WC LUXCO S.À R.L.

 

Société à responsabilité limitée.

 

Share capital: USD 20.000,00

 

Registered office: 67, rue Ermesinde,

 

L-1469 Luxembourg

 

R.C.S. Luxembourg: B 145.883

 

/s/ Alain Heinz

  Name: Alain Heinz   Title:   Manager   For:  

WC LUXCO HOLDINGS S.À R.L.

 

Société à responsabilité limitée.

 

Share capital: USD 1,500,000

 

Registered office: 67, rue Ermesinde,

 

L-1469 Luxembourg

 

R.C.S. Luxembourg: B 148.285

WARNER CHILCOTT ACQUISITION LIMITED, as Guarantor By:  

/s/ Robert Whiteford

  Name: Robert Whiteford   Title:   Director

 

-31-



--------------------------------------------------------------------------------

WC PHARMACEUTICALS I LIMITED, as Guarantor By:  

/s/ Sergio Garcia

  Name:   Sergio Garcia   Title:   Director WC PHARMACEUTICALS II LIMITED, as
Guarantor By:  

/s/ Sergio Garcia

  Name:   Sergio Garcia   Title:   Director WARNER CHILCOTT CORPORATION, as
Guarantor By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary
WARNER CHILCOTT SALES (US) LLC, as Guarantor By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary
WARNER CHILCOTT LEASING EQUIPMENT INC., as Guarantor By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary

 

-32-



--------------------------------------------------------------------------------

WARNER CHILCOTT (US) LLC, as Guarantor By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary
WARNER CHILCOTT PHARMACEUTICALS INC., as Guarantor By:  

/s/ Izumi Hara

  Name:   Izumi Hara   Title:   SVP, General Counsel and Corporate Secretary
CHILCOTT UK LIMITED, as Guarantor By:  

/s/ Robert Whiteford

  Name:   Robert Whiteford   Title:   Director MILBROOK (NI) LIMITED, as
Guarantor By:  

/s/ Robert Whiteford

  Name:   Robert Whiteford   Title:   Director WARNER CHILCOTT RESEARCH
LABORATORIES LIMITED, as Guarantor By:  

/s/ Robert Whiteford

  Name:   Robert Whiteford   Title:   Director WARNER CHILCOTT UK LIMITED, as
Guarantor By:  

/s/ Robert Whiteford

  Name:   Robert Whiteford   Title:   Director

 

-33-



--------------------------------------------------------------------------------

WARNER CHILCOTT CANADA CO., as Guarantor By:  

/s/ Tim Hendrickson

  Name:   Tim Hendrickson   Title:   Director WARNER CHILCOTT PHARMACEUTICALS
S.A.R.L., as Guarantor By:  

/s/ Marinus Johannes van Zoonen

  Name:   Marinus Johannes van Zoonen   Title:  

President

Europe/International and

Global Marketing

WARNER CHILCOTT PHARMACEUTICALS B.V.B.A., as Guarantor By:  

/s/ Paul Compere

  Name:   Paul Compere   Title:   Director WARNER CHILCOTT NEDERLAND B.V., as
Guarantor By:  

/s/ Paul Compere

  Name:   Paul Compere   Title:   Director WARNER CHILCOTT DEUTSCHLAND GMBH, as
Guarantor By:  

/s/ Thorsten Weber

  Name:   Thorsten Weber   Title:   Managing Director

 

-34-



--------------------------------------------------------------------------------

WARNER CHILCOTT PUERTO RICO LLC, as Guarantor By:  

/s/ Max Torres

  Name:   Max Torres   Title:  

V.P. and General Manager

Business Operations, Puerto Rico

and Treasurer

 

-35-



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

BANC OF AMERICA SECURITIES LLC

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:     Banc of America Securities LLC   By:  

/s/ Adam Cady

    Adam Cady     Managing Director

 

-36-



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of
Securities to Be
Purchased

Banc of America Securities LLC

   $ 187,500,000.00

J.P. Morgan Securities Inc.

     187,500,000.00

Goldman, Sachs & Co.

     187,500,000.00

Citigroup Global Markets Inc.

     37,500,000.00

Credit Suisse Securities (USA) LLC

     37,500,000.00

Deutsche Bank Securities Inc.

     37,500,000.00

Morgan Stanley & Co. Incorporated

     37,500,000.00

UBS Securities LLC

     37,500,000.00       

Total

   $ 750,000,000.00



--------------------------------------------------------------------------------

SCHEDULE B

GUARANTORS

 

Name of Guarantor

  

Jurisdiction of Incorporation

Warner Chilcott plc    Ireland Galen (Chemicals) Limited    Ireland Warner
Chilcott Intermediate (Ireland) Limited    Ireland Warner Chilcott Holdings
Company III, Limited    Bermuda WC Luxco S.a r.l.    Luxembourg WC Luxco
Holdings S.a r.l.    Luxembourg Warner Chilcott Acquisition Limited    United
Kingdom WC Pharmaceuticals I Limited    Gibraltar WC Pharmaceuticals II Limited
   Gibraltar Warner Chilcott Corporation    Delaware Warner Chilcott Sales (US)
LLC    Delaware Warner Chilcott Leasing Equipment Inc.    Delaware Warner
Chilcott (US) LLC    Delaware Warner Chilcott Pharmaceuticals Inc.    Ohio
Chilcott UK Limited    Northern Ireland Milbrook (NI) Limited    Northern
Ireland Warner Chilcott Research Laboratories Limited    Northern Ireland Warner
Chilcott UK Limited    Northern Ireland Warner Chilcott Canada Co.    Canada
Warner Chilcott Pharmaceuticals S.a.r.l.    Switzerland Warner Chilcott
Pharmaceuticals B.V.B.A.    Belgium Warner Chilcott Nederland B.V.   
Netherlands Warner Chilcott Deutschland GmbH    Germany Warner Chilcott Puerto
Rico LLC    Puerto Rico

 

Schedule B-1